Citation Nr: 1619705	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbar spine spondylosis with narrowing.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1983 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over this appeal was subsequently transferred to the RO in St. Paul, Minnesota.


REMAND

The issue of entitlement to a temporary total rating based on surgical treatment of lumbar spine spondylosis with narrowing requiring two separate periods of convalescence was raised by the Veteran's representative in a September 2012 statement.  The record does not reflect that the originating agency has adjudicated these claims.  It should do so before the Board decides the issue on appeal.

The Board has also determined that further development is required before the Board decides the issue on appeal.

In April 2013, the Veteran was afforded a VA thoracolumbar spine examination.  During his interview with the VA examiner, the Veteran reported that he underwent a laminectomy in November 2009 but that this surgery did not relieve his back pain or right leg tingling in the lateral/anterior thigh region.  He also reported that he underwent an L3-S1 interbody fusion in August 2011 and that this surgery relieved some of his back pain and resulted in the complete resolution of his right thigh paresthesias.  The Veteran indicated that he has had constant residual numbness in his left lateral foreleg and foot since his August 2011 surgery.  He also stated that he continues to experience a constant dull ache in his low back which worsens with prolonged walking, standing, bending, and lifting.  

After conducting a thorough evaluation of the Veteran's thoracolumbar spine and lower extremities, the examiner found that the Veteran had lumbar spondylosis with disc space narrowing and residuals, status post multiple surgeries.  The examiner reported that the Veteran's lumbar spine spondylosis resulted in less movement than normal and pain on movement.  Muscle strength testing revealed normal strength in all categories tested.  Deep tendon reflexes were found to be normal at the knees and hyperactive with clonus at the ankle.  Sensory examination revealed normal sensation in most categories tested and decreased sensation in the left lower leg/ankle and left foot/toes.  Straight leg raise test was negative for both lower extremities.  

The examiner indicated that the Veteran had signs or symptoms of radiculopathy in the form of mild numbness in the left lower extremity.  However, the examiner then indicated that the Veteran's left lower extremity was not affected by radiculopathy.  The examiner explained that, although the Veteran's private medical records documented that he had left lower leg numbness extending to his toes following his August 2011 lumbar spine surgery, it was "unclear if this is a true radiculopathy" because the prior electromyography (EMG) study was not available for review and because current neurologic testing was, "essentially normal with exception of decreased light touch sensation of the left lower extremity."  

At his April 2013 VA examination, the Veteran reported that he had undergone a prior EMG study.  However, the VA examiner noted that this report was not available for review at the time of the examination.  The Board's review of the record confirms that the study is not of record.  Therefore, further development to obtain the study is warranted.

In a July 2015 statement, the Veteran's prior representative asserted that the Veteran should be afforded an additional VA examination given the passage of time since the last one provided in April 2013.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In this case, however, as the case being remanded to obtain the record discussed above, a new examination is appropriate.  

The Board notes that the Veteran is currently stationed in Afghanistan (civilian employment) and will return to the United States in approximately August 2016.  Therefore, the originating agency must take appropriate action to schedule the Veteran for this examination after he returns to the United States.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake any indicated development and then adjudicate the Veteran's September 2012 claims for temporary total ratings based upon the need for convalescence following surgical procedures on his back in 2010 and 2011.  It should also inform the Veteran of his appellate rights with respect to the decisions.

2.  The RO/AMC appropriate development to obtain all outstanding records pertinent to the Veteran's claim, to include the EMG study discussed above and any more recent VA treatment records.  

3.  When all indicated record development has been completed and after the Veteran's return to the United States (in approximately August 2016), the RO/AMC should afford the Veteran a VA examination to determine the nature and extent of all impairment due the service-connected low back disability, to include any associated neurological impairment.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO/AMC should ensure that the examiner provides all information required for rating purposes, to include information required to rate any associated neurological impairment.

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO/AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






